Form of the PTL Shareholder Non-Compete Agreements
EX-10.4


NON-COMPETITION AGREEMENT

THIS AGREEMENT made the ________ day of November, 2006,

AMONG:

XXXXXXXXXXX, of <*>

(the “Covenantor”)

AND:

PTL ACQUISITION CORP., a corporation incorporated under the laws of British
Columbia and having its registered office at Suite 304, 1959 – 152nd Street,
White Rock, British Columbia, Canada, V4A 9P3

(the “Buyer”)

AND:

MOVENTIS CAPITAL, INC., a corporation incorporated under the laws of Delaware
and having an office at Suite 304, 1959 – 152nd Street, White Rock, British
Columbia, Canada, V4A 9P3

(the “Parent”)

AND:

PTL ELECTRONICS LTD., a corporation incorporated under the laws of British
Columbia and having an office at Suite 208 – 1538 Clivedon Avenue, Delta,
British Columbia, V3M 6J8

(the “Corporation”)

RECITALS

A.

The Covenantor is XXXXXXX( the “XXX XXXX”).

B.

By a share purchase agreement (the “Purchase Agreement”) among the xxxx, the
other shareholders of the Corporation (collectively, the “Sellers”), the Buyer
and the Parent dated May 8, 2006, the Buyer and the Parent agreed to purchase
from the Sellers certain issued and outstanding shares in the capital of the
Corporation.

C.

By virtue of being a beneficiary under the xxxxxxxxx, the Covenantor will obtain
a benefit from the close of the transaction contemplated by the Purchase
Agreement.





--------------------------------------------------------------------------------

- 2 -




D.

As a condition to the completion by the Buyer and the Parent of the transactions
contemplated by the Purchase Agreement, the Covenantor has agreed to execute and
deliver this Non-Competition Agreement.

TERMS OF AGREEMENT

IN CONSIDERATION of the mutual promises contained in this Agreement and the
Purchase Agreement and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties agree as follows:

1.

Definitions.  As used in this Agreement, the following terms have the following
meanings:

(a)

“Business” means the business in which the Corporation and its affiliates have
engaged in at any time prior to or are engaged in at the time of the closing of
the sale of the Shares including, without limitation, the design, manufacture
and sale of printed circuit boards using surface mount technology;

(b)

“Customer” means any Entity who, during the Term, has (i) purchased or licensed
from the Corporation any product or service produced, supplied, sold, licensed
or distributed by the Corporation or, (ii) supplied to the Corporation or the
Seller (with the Covenantor’s knowledge) any product to be produced, sold,
licensed or distributed by the Corporation;

(c)

“Entity” means a natural person, partnership, limited liability partnership,
corporation, joint stock company, trust, unincorporated association, joint
venture or other entity or governmental entity, and pronouns have a similarly
extended meaning;

(d)

“Prospective Customers” means any Entity who, during the Term, was:  (i)
solicited by the Covenantor on behalf of the Corporation for any purpose
relating to the Business; or (ii) solicited by the Corporation for any purpose
relating to the Business;

(e)

“Prospective Suppliers” means an Entity who, during the Term, was: (i) solicited
by the Covenantor on behalf of the Corporation or by the Corporation to become a
Supplier; or (ii) solicited the Corporation to become a Supplier;

(f)

“Supplier” means any Entity who, during the Term, has sold or licensed to the
Corporation any product or service;

(g)

“Term” means the term of this Agreement, which shall commence upon the date
first noted above and continue until the 5th anniversary thereof; and

(h)

“Territory” means the United States of America and Canada.

2.

Non-Competition.  The Covenantor shall not, during the Term, on his own behalf
or on behalf of any Entity, whether directly or indirectly, in any capacity
whatsoever, alone,





--------------------------------------------------------------------------------

- 3 -




through or in connection with any Entity, carry on or be engaged in or have any
financial or other interest in or be otherwise commercially involved in any
endeavour, activity or business in all or part of the Territory which is
competitive, in any material way, with the Business.

3.

Exceptions.  The Covenantor shall, however, not be in default under Section 2 by
virtue of the Covenantor:

(a)

holding, strictly for portfolio purposes and as a passive investor, no more than
forty percent (40%) of the issued and outstanding shares of, or any other
interest in, any corporation or other entity which is listed on any recognized
stock exchange, the business of which corporation or other entity is in
competition, in whole or in part, with the Corporation; or

(b)

holding, strictly for portfolio purposes and as a passive investor, issued and
outstanding shares of, or any other interest in, any corporation or other
entity, the business of which corporation or other entity is in the Business
provided the business of such corporation or other entity is not competitive in
any material way with the Corporation, and provided further that the Covenantor
first obtains the Buyer’s written consent, which consent will not be
unreasonably withheld.

If the Convenantor holds issued and outstanding shares or any other interest in
a corporation or other entity pursuant to section 3(b) above, and following the
acquisition of such shares or other interest the business of the corporation or
other entity becomes competitive in any material way the Corporation, the
Covenantor will promptly dispose of his shares or other interest in such
corporation or other entity.

4.

Non-Solicitation of Customers or Employees.  The Covenantor shall not, during
the Term, on his own behalf or on behalf of or in connection with any other
Entity, without the prior written consent of the Corporation, directly or
indirectly, in any capacity whatsoever, alone through or in connection with any
Entity:

(a)

canvass or solicit the business of (or procure or assist the canvassing or
soliciting of the business of) any Customer, Prospective Customer, or customer
of the Corporation’s affiliates, or otherwise solicit, induce or encourage any
Customer or Prospective Customer or customer of the Corporation’s affiliates to
cease to engage the services of the Corporation or its affiliates, for any
purpose which is competitive with the Business; or

(b)

accept (or procure or assist the acceptance of) any business from any Customer
or Prospective Customer or customer of the Corporation’s affiliates which
business is competitive with the Business; or

(c)

supply (or procure or assist the supply of) any goods or services to any
Customer or Prospective Customer or customer of the Corporation’s affiliates for
any purpose which is competitive with the Business; or





--------------------------------------------------------------------------------

- 4 -




(d)

employ, engage, offer employment or engagement to or solicit the employment or
engagement of or otherwise entice away from or solicit, induce or encourage to
leave the employment or engagement of the Corporation or any of its affiliates,
any individual who is employed or engaged by the Corporation or any of its
affiliates whether or not such individual would commit any breach of his
contract or terms of employment or engagement by leaving the employ or the
engagement of the Corporation or any of its affiliates; or

(e)

procure or assist any Entity to employ, engage, offer employment or engagement
or solicit the employment or engagement of any individual who is employed or
engaged by the Corporation or any of its affiliates or otherwise entice away
from the employment or engagement of the Corporation or any of its affiliates
any such individual; or

(f)

canvass or solicit the products or services of (or procure or assist the
canvassing or soliciting of the business of) any Supplier or Prospective
Supplier or supplier of the Corporation’s affiliates, or otherwise solicit,
induce or encourage any Supplier or Prospective Supplier or supplier of the
Corporation’s affiliates to cease providing products and services to the
Corporation or its affiliates, for any purpose which is competitive with the
Business; or

(g)

accept (or procure or assist the acceptance of) any products or services from
any Supplier or Prospective Supplier or supplier of the Corporation’s affiliates
for any purpose which is competitive with the Business.

5.

Non-Disparagement.  The Covenantor covenants and agrees that he shall not engage
in any pattern of conduct that involves the making or publishing of written or
oral statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumours, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
goodwill of the Corporation, its affiliates or its and their management.

6.

Substitution of Restrictions.  If any restriction as to capacity, activity,
period or geographic area imposed on the Covenantor by this Agreement is finally
determined by a court of competent jurisdiction to be unenforceable (the
“Offending Restriction”), and so often as the same shall occur, the Covenantor
agrees that upon written notice from the Buyer specifying for the inclusion in
this Agreement of fewer capacities or an activity of lesser scope or of a lesser
time or geographic area than now contained herein (the “Lesser Restriction”),
that this Agreement shall be deemed to be amended by the substitution of the
Lesser Restriction for the Offending Restriction, with retroactive effect to the
date of this Agreement.

7.

Injunctive Relief.  The parties to this Agreement recognize that a breach by the
Covenantor of any of the covenants contained herein would result in damages to
the Corporation and the Buyer and that the Corporation and the Buyer would not
be adequately compensated for such damages by monetary award.  Accordingly, the
Covenantor agrees that in the event of any such breach, in addition to all the
remedies





--------------------------------------------------------------------------------

- 5 -




available to the Corporation and the Buyer at law or in equity, the Corporation
and the Buyer shall be entitled as a matter of right to apply to a court of
competent jurisdiction for such relief by way of restraining order, injunction,
decree or otherwise, as may be appropriate to ensure compliance with the
provisions of this Agreement.

8.

Covenantor’s Acknowledgements.   The Covenantor acknowledges:

(a)

that the businesses of the Corporation and its subsidiaries are carried on
throughout the Territory;

(b)

that all the restrictions contained in this Agreement are reasonable, necessary
and valid including, without limitation, the time and geographic limitations
specified herein, and the Covenantor hereby waives all defences to the strict
enforcement thereof by the Buyer and the Corporation;

(c)

the receipt of good and sufficient consideration in return for the covenants set
out herein; and

(d)

that the covenants set out herein have been agreed to following review thereof
by the legal advisors of the Covenantor after full consideration thereof by the
Covenantor.

9.

Covenantor’s Representation and Warranty.  The Covenantor represents and
warrants that he is the xxxxxxx.

10.

Invalidity.  If any covenant or provision herein is determined to be void or
unenforceable in whole or in part, it shall not be deemed to affect or impair
the enforceability or validity of any other covenant or provision of this
Agreement or any part thereof.

11.

Gender and Number.  Unless the context otherwise requires, words importing the
singular include the plural and vice versa and words importing gender include
all genders.

12.

Amendments and Waivers.  No amendment, waiver or termination of this Agreement
shall be binding unless executed in writing by the party to be bound thereby.
 No waiver of any provision of this Agreement shall be deemed or shall
constitute a waiver of any other provision nor shall any such waiver constitute
a continuing waiver unless otherwise expressly provided.

13.

Proper Law of Agreement.  This Agreement shall be construed in accordance with
and be governed by the laws in force from time to time in the Province of
British Columbia.





--------------------------------------------------------------------------------

- 6 -




14.

Counterparts.  This Agreement may be executed in several counterparts (including
by fax), each of which when so executed shall be deemed to be an original and
shall have the same force and effect as an original but such counterparts
together shall constitute but one and the same instrument.

AS EVIDENCE OF THEIR AGREEMENT, the parties have executed this Agreement as of
the date first above written.




SIGNED, SEALED AND DELIVERED by XXXXXXXXX in the presence of:

)

)

)

)

 

Witness

)

)

XXXXXXXX

Address

)

)

 

 

)

)

 

Occupation

)

 




PTL ACQUISITION CORP.

 

 

Per:

 

 

 

 

 

Authorized Signatory

 

 

 




MOVENTIS CAPITAL, INC.

 

 

Per:

 

 

 

 

 

Authorized Signatory

 

 

 




PTL ELECTRONICS LTD.

 

 

Per:

 

 

 

 

 

Authorized Signatory

 

 

 






